DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “improved rim fitability”.  It is unclear what structure is required and exclude by improved rim fitability
Claim 9 requires a degree of interference is 0 to less than 50%.  It unclear how a degree of interference is measured; in other words, of what is the degree of interference 0 to less than 50%?  
The remaining claims are rejected because they are dependent claims of rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herzegh (US 2,587,470).
Regarding claims 1 and 10, see annotated figure below. 

    PNG
    media_image1.png
    515
    612
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Herzegh (US 2,587,470) in view of JP’844 (JP 2013-039844).
Regarding claim 2, Herzegh is silent to a heel point; however, JP’844 teaches a pneumatic tire comprising a bead portion having a protrusion 26 formed in a bead heel 22 and extends as a ridge in a circumference of the tire to suppress rim slip.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Herzegh with a heel point as claimed since JP’844 provides a protrusions 26 in a bead heel of a pneumatic tire for the benefit of suppressing rim slip.  
Regarding claim 3, see annotated figure above which shows the upper protrusion unit extending from an outer side of the rim seat to the rim check line and FIG. 2 or FIG. 3 each illustrates the protrusions perpendicularly protrusion from the rim seat.
Regarding claim 4, the tire of Herzegh in view of JP’844 would satisfy the claimed limitation because Herzegh’s protrusions do not extend/reach to the bead heel and JP’844 provides the protrusion 26 at the bead heel.
Regarding claim 8, Herzegh does not recite protrusions that are tapered.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Herzegh with a lower end portion of the lower protrusion unit tapered toward the heel point since official notice is taken that a tire comprising a bead portion including protrusions extending in the tire radial direction wherein the radial ends of the protrusions each having a rounded end is well-known/conventional.  Note: a rounded end is considered to be “tapered”.  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Herzegh (US 2,587,470) in view of JP’844 (JP 2013-039844) and Yoshinaka (US 2004/0187995)
Regarding claim 5, Herzegh does not recite the distance between the lower end of the lower portion unit and the heal point is 3.9 mm to 4.1 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Herzegh with the claimed distance since Herzegh provides protrusions in a substantial area of bead surface configured to contact a rim and recites no particular limitation as to the size of the area of protrusions and Yoshinaka teaches a tire comprising a bead portion with TABLE 1 disclosing the height 
Regarding claims 6-7, see annotated FIG. 4 of Herzegh below.  Claim 7 fails to preclude the examiner from selecting an upper protrusion and a lower protrusion unit accordingly to satisfy the claimed invention and is rendered obvious since Herzegh provides many rows of radial protrusions (i.e. 5 rows of radial protrusions are illustrated in FIG.4) and the radial protrusions are spaced in the circumferential direction. 

    PNG
    media_image2.png
    664
    798
    media_image2.png
    Greyscale

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP’814 (JP 10-071814) in view of JP’411 (JP 62-299411) and optionally JP’378 (JP 06-2378 U).
Regarding claim 1, JP’814 teaches a tire comprising a rim seat having a rim check line 5 and a plurality of protrusions 6.  JP’814 is silent to an upper protrusion unit and a lower protrusion unit.  However, JP’411 teaches a tire comprising a rim check line and protrusions (FIG. 2) to improve bead durability (abstract).  FIG. 8 of JP’411 teaches an embodiment including radial protrusions (FIG. 8C) and another embodiment including circumferential protrusions AND a radial protrusions (FIG. 8A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’814 with an upper protrusion unit and a lower protrusion unit as claimed because JP’411 teaches a known and obvious alternative arrangement of protrusions is providing radial protrusions and circumferential protrusions, resulting in a grid-like arrangement and forming the claimed upper protrusion unit and lower protrusion unit.
Regarding claim 9, JP’814 does not recite a barcode.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the tire of JP’814 in view of JP’411 to satisfy “the rim check line is disposed at a position such that a degree of interference with a barcode attached to the rim seat by the upper protrusion unit and the lower protrusion unit is 0 to less than 50%” because official notice is taken that it is well-known/conventional in the tire art to provide a barcode on a bead region of the tire; optionally, see FIG. 1 and 8 at a relatively large distance that would easily accommodate a barcode such that the interference due to the presence of protrusions would be minimal, rendering the numerical range obvious. 
Additional references of interest
WO 01/25030
KR 2016056373
KR 2001018252
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/29/2021